Citation Nr: 1243851	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for service-connected radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for service-connected radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.  In September 2011, the Veteran withdrew his request for a hearing before the Board.  


FINDINGS OF FACT

1.  Orthopedic manifestations of the Veteran's service-connected low back disability consists of forward flexion greater than 60 degrees, and combined range of motion greater than 120 degrees, absent muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  Neurologic manifestations of the Veteran's service-connected low back disability consist of radiculopathy of the right lower extremity that more nearly approximates mild incomplete paralysis of the sciatic nerve.

3.  Neurologic manifestations of the Veteran's service-connected low back disability consist of radiculopathy of the left lower extremity that more nearly approximates mild incomplete paralysis of the sciatic nerve.

4.  There is no lay or medical evidence that a physician prescribed the Veteran bed rest and treatment for incapacitating episodes of intervertebral disc syndrome of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In an August 2009 VCAA letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The 2009 VCAA letter and an additional letter dated in July 2011 specifically advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claim was last readjudicated in a supplemental statement of the case issued in October 2011.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and VA treatment records.  The Veteran was also afforded VA examinations in November 2009 and July 2011.  The Board finds the VA examination reports are adequate for evaluation purposes because the examiners reviewed the claims file, considered the contentions of the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  It does not contain any evidence not already in the paper claims folder or considered by the RO.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting statements setting forth his contentions and providing hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  
  
II.	General Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012).  See also 38 C.F.R. § 4.45 (2012) (providing that inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse)).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  See 38 C.F.R. § 4.45 (2012); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing that painful motion under 38 C.F.R. § 4.59 does not require arthritis).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, a 10 percent evaluation is warranted.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2012).

Intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).  A 20 percent rating is indicated where there is evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and the maximum 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

III.	Analysis

A.  General Rating Formula for Diseases and Injuries of the Spine

      1.	Degenerative Disc Disease of the Lumbar Spine 
      (Orthopedic Manifestations)

In a December 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation under Diagnostic Code 5243 effective August 11, 2009, the date of receipt of the Veteran's claim.  In a July 2011 rating decision, the RO granted service connection for bilateral radiculopathy of the lower extremities, assigning each extremity a 10 percent rating under Diagnostic Code 8520 effective July 7, 2011, the date of receipt of the Veteran's claim.  In a subsequent October 2011 rating decision, the RO recognized that during the appeal the Veteran developed radiculopathy of the lower extremities and that the regulations governing degenerative disc disease provide that the disability will be evaluated based on either incapacitating episodes, or the orthopedic manifestations and neurological manifestations dependent upon whichever was more indicative of the disability and more beneficial to the Veteran.  Therefore, the RO found that as the neurological manifestations are considered part of the degenerative disc process and evaluated in conjunction with the orthopedic manifestations, the radiculopathy of the lower extremities is considered part of the pending appeal.  The RO then granted an earlier effective date of March 26, 2010 for the 10 percent evaluation for the right lower extremity on the basis that this was the earliest date the medical evidence showed the condition manifested.   The RO granted an earlier effective date of May 10, 2010 for the 10 percent evaluation for the left lower extremity on the same basis. 

In regard to orthopedic manifestations associated with the Veteran's low back disability, the evidence of record shows that on VA examination in November 2009, the Veteran had forward flexion of the lumbar spine to 90 degrees with pain from 60 to 90 degrees.  On repetition, he had the same range of motion with onset of pain at the same degree.  On VA examination in July 2011, he had forward flexion to 50 degrees without pain and from 50 to 75 degrees with pain.  There was no change with range of motion testing times three.  Thus, forward flexion of the lumbar spine was greater than 60 degrees, which does not meet the criteria for a 20 percent rating.  In so finding, the Board notes that while pain began at 60 degrees and 50 degrees, this pain does not result in additional functional impairment as range of motion continued to 90 degrees and 75 degrees respectively.  Pain throughout the range of motion that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).

On VA examination in November 2009, the Veteran additionally had extension to 30 degrees with pain from 20 to 30 degrees.  On repetition, he had the same range of motion with onset of pain at the same level.  Lateral bending was to 30 degrees with no pain.  On repetition, he had the same range of motion with no pain.  Left lateral rotation was to 30 degrees with no pain.  On repetition, he had the same range of motion with no pain.  [No findings for right lateral rotation were provided.]  The Veteran demonstrated no less than a combined range of motion of 210 degrees (90, 30, 30, 30, 30, (0)).  On VA examination in July 2011, he additionally had extension to 5 degrees with no change in range of motion testing times three.  All were with pain.  Left lateral flexion was to 20 degrees with no change in range of motion times three.  All were nonpainful.  Right lateral flexion was to 20 degrees without pain and 20 to 25 degrees with pain.  There was no change in range of motion times three.  Left lateral rotation was to 25 degrees with no change in range of motion times three.  All were nonpainful.  Right lateral rotation was to 25 degrees with no change in range of motion times three.  All were nonpainful.  The Veteran demonstrated a combined range of motion of 175 degrees (75, 5, 20, 25, 25, 25).  Thus, in 2009 and 2011, the combined range of motion was greater than 120 degrees, which does not meet the criteria for a 20 percent rating.  In so finding, the Board again notes that while the onset of pain began at an earlier degree on extension in 2009 and on right lateral flexion in 2011, this pain does not result in additional functional impairment as range of motion continued to 30 degrees and 25 degrees, respectively, and so these values are used for calculating the combined range of motion.  See id.    

There is also no indication in the VA examination reports and VA treatment records dated from January 2010 to August 2011 that the Veteran has muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As such, the Veteran does not meet this criteria associated with a 20 percent rating.  

In so finding, the Board is cognizant of the Veteran's complaints.  In statements dated in January 2010, February 2010, and May 2011 and testimony provided in April 2011, the Veteran complained of severe back pain and fatigue with activity such as walking for a duration of 10 minutes.  At the November 2009 VA examination the Veteran indicated that his back pain was a 9 out of 10 and that he experienced flare-ups of pain once or twice a week with pain that measured 9 to 10 out of 10.  Each flare-up lasted about 30 minutes.  His back pain affected his daily activities because he could not do a lot of bending or lifting to do chores around the house.  His ability to exercise was also limited by his back pain.  At the July 2011 VA examination, the Veteran complained that he experienced flare-ups of back pain every day which increased with walking or bending, and was relieved with rest and sitting down.  

In addressing DeLuca, the November 2009 VA examiner concluded that the Veteran had mild back pain with somewhat limited motion and that it was "possible" pain could further limit the Veteran's function as described, especially after being on his feet all day.  The examiner, however, maintained that to attempt to express in terms of limitation of motion was not feasible as these matters could not be determined to any degree of medical certainty.  In addressing DeLuca, the July 2011 VA examiner similarly concluded that it was reasonable that the Veteran could have increased pain and decreased range of motion with an increase in activity, but to address this in terms of "medical terminology" was speculation.  Thus, the VA examiners found the Veteran's complaints that he experienced additional functional impairment during physical activity and flare-ups credible, but could not assess the degree of such additional functional impairment without resort to speculation.  In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court found that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, these determinations should, "if feasible," be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Here, the VA examiners expressed such an opinion in the affirmative but it was not "feasible" to measure such loss.  Accordingly, the inquiry ends.  

Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.  Accordingly, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for the orthopedic manifestations associated with his service-connected low back disability.  

2.	Radiculopathy of the Right and Left Lower Extremities (Neurologic Manifestations)

Radiculopathy is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  38 C.F.R. § 4.20 (2012). The Veteran's radiculopathy of the lower extremities is rated by analogy to incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is prescribed for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent evaluation, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  Id.

Furthermore, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  38 C.F.R. § 4.124 (2012).

In regard to neurologic manifestations associated with the Veteran's low back disability, on VA examination in November 2009, the Veteran denied that he experienced any radiation down the leg or numbness, tingling, or weakness.  He also denied any bowel or bladder changes.  On physical examination, he had strength that measured 5/5 at both hip flexors, knee flexion and extension, ankle plantar flexion and dorsiflexion, and extensor hallucis longus flexion.  Sensation was intact in all dermatomes throughout the lower extremities.  There was no clonus or spasticity, and he had downgoing toes with Babinski bilaterally.  He had 2+ deep tendon reflexes at the patella and Achilles bilaterally.  

A March 26, 2010 VA treatment showed that the Veteran for the first time complained of back pain with radiation and numbness into the right lower extremity.  A March 30, 2010 record showed that the Veteran continued to complain of pain that went down the right leg.  A May 10, 2010 record showed the Veteran for the first time complained that he now experienced numbness and tingling in both lower extremities after ambulation which limited his mobility.  He continued to deny experiencing any bowl or bladder dysfunction.  The examiner indicated that the Veteran had right lower extremity pain consistent with L5 radiculopathy.  The physical examination revealed motor testing of 5/5, sensory was non-focal, and deep tendon reflexes were 2+ except 1+ in the right patella.       

On VA examination in July 2011, the Veteran also complained that he now experienced radiculopathy type symptoms in both legs, right worse than the left.  He also experienced associated paresthesias in the posterior aspects of his right and left legs.  He stated that his symptoms come and go.  He denied experiencing weakness in his legs or bowel or bladder dysfunction.  The examiner commented that while the Veteran reported that he had experienced shooting pain since he was in his 40s, a review of the claims file showed that during the 2009 VA examination the Veteran did not mention experiencing radiculopathy type symptoms in his legs.  On physical examination of the lower extremities he demonstrated strength that measured 5/5 in his quads, hamstrings, tibialis anterior, gastroc-soleus, extensor hallucis longus, and flexor hallucis longus.  Sensation was intact to light touch from L2-S1.  He had a palpable dorsalis pedis.  Reflexes at L4 and S1 were 1+ bilaterally.  He had a downgoing Babinski and negative clonus bilaterally.  He had a positive straight leg raise on the right side and negative on the left side.  

The Board notes at the outset that as the affected nerve is the sciatic nerve, the currently assigned Diagnostic Code 8520 is appropriate.  The examination findings show that the impairment of the nerve is wholly sensory.  The Veteran retains sensation and demonstrated either normal or low normal/somewhat diminished reflexes on examination.  The pain he experienced was intermittent.  He denied weakness which was confirmed on strength examination.  Thus, the Veteran's complained of symptoms of pain, numbness, and tingling in his legs are consistent with a mild impairment of the sciatic nerve.  Accordingly, the Veteran is not entitled to initial ratings in excess of the currently assigned 10 percent ratings under Diagnostic Code 8520.  Moreover, credible evidence of symptoms associated with the right leg and left leg is not shown until March 26, 2010 and May 10, 2010, respectively.  While the Veteran essentially reported at the July 2011 VA examination that the onset of his symptoms occurred prior to 2010, this is inconsistent with several prior statements the Veteran made in which he reported on a date of onset in 2010 and inconsistent with the objective medical findings contemporaneous to those prior statements which supported a date of onset in 2010.  For these reasons, the Board finds the Veteran's current statements relating to the onset of his symptoms not credible, and finds the prior statements and objective medical findings probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (providing that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  Consequently, entitlement to separate service connection for radiculopathy of the right and left lower extremities is not shown prior to March 26, 2010 and May 10, 2010 respectively.  


B.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The November 2009 and July 2011 VA examiners diagnosed disc disease of the lumbar spine for which service connection is in effect.  At both VA examinations, the Veteran denied that he had been prescribed bed rest for his back.  The VA treatment records do not otherwise show bed rest prescribed by a physician and treatment by a physician.  For these reasons, evaluation of the Veteran's low back disability under the formula on the basis of incapacitating episodes would not result in a higher evaluation.  Consequently, evaluation of the low back disability under the general rating formula is appropriate.  

C.  Staged Rating, Extra-Schedular Rating, and TDIU

The Veteran's low back disability, including radiculopathy to the lower extremities, has not been shown to be manifested by greater than the criteria associated with the ratings assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned ratings are appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of low back pain on movement and radiating pain, numbness, and tingling in his lower extremities. These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not specifically contended that his low back disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  The November 2009 VA examination report shows the Veteran reported that he was retired from the Corp of Engineers and did not currently work.  A March 2010 VA treatment record shows the Veteran indicated that he was retired and worked with grammar school students and tutors.  The July 2011 VA examiner indicated that the Veteran's back impairment would affect his ability to do work.  There is no dispute that the Veteran's back impairment would affect his ability to do work.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Mild interference in the Veteran's ability to do work on account of the back disability is shown and accounted for in the assigned disability ratings.  Unemployability due to such disability, however, is not suggested.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is denied. 

An initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


